DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites a fluorine-comprising as comprises one or more of SiF4, SF6, CF4, and C2F6. The specification doesn’t appear to offer support for the broader scope of “comprising” these gases. Instead the specification offers a narrower scope of “selected from the group consisting of”. It is recommended to change the claim language to reflect the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in the wherein clause of step ii) “to form from its periphery to is center at least an inner optical cladding layer and an optical core layer”.  There is no active step of forming recited before the wherein statement. It is unclear if the “to form” is tied to the depositing step.
Claim 1 recites in step vi depositing silica by melting natural silica particles and depositing grains of natural silica. It is unclear if there is a difference between natural silica particles and grains of natural silica or if these intended to be the same.
Claim 8 recites a fluorine comprising gas. Claim 8 depends on claim 1 and claim 1 already recites a fluorine comprising gas. It is unclear if the fluorine comprising gas of claim 8 is a different fluorine comprising gas that is an addition to the fluorine comprising gas of claim 1, or if it’s the same gas. If latter, it is recommended to amended the “a” to a “the”.
Claim 9, lines 9-10, recites “all gaseous fluorinated compounds”. Claim 9 also recites the fluorine-comprising gas, which implies a singular fluorine compound. It is unclear if a plurality of fluorine containing gas is required with the addition of “all gaseous fluorinated compounds”. It is recommended to amend the claim back to the original version of “the fluorine comprising gas”, as the previous 112 rejection for claim 9 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Milicevic (WO 2015/002530) in view of Han (2011/0058780), Gilliland (4810276), Jourdier (2005/0262876), Gonnet et al. (2016/0185649), Saito et al. (JP H05117092 machine translation provided), and Orcel et al. (CN 1223533 machine translation provided). Regarding claim 1, Milicevic teaches a method for manufacturing a preform for optical fibers, comprising the sequential steps of a first step i) of depositing inner non-vitrified silica layers on the inner surface of a hollow substrate tube by a first inner plasma reaction zone having first reaction conditions, wherein the first inner plasma reaction zone is created in the interior of the hollow substrate tube by means of electromagnetic radiation (page 1, lines 4-7, page 5, lines 9-12). Milicevic also teaches a second step ii) of depositing vitrified silica layers inside the hollow substrate tube on the inner surface of the inner non-vitrified silica layers deposited in step i) by a second inner plasma reaction zone having second reaction conditions, wherein the second inner plasma reaction zone is created in the interior of the hollow substrate tube by means of electromagnetic radiation (at least at page 5, lines 13-16).  The language “to form from its periphery to its center…” is understood to be an intended use because the tube has nothing at its center.  The purpose of the process is to form the fiber/preform with a core at is center with at least one surrounding cladding (Milicevic, page 13, lines 22-24). Milicevic also teaches in the example the resulting primary preform is a core rod (page 21 lines 7-17), which comprises core and inner cladding layers. Also, no explicit step of ‘forming’ is recited.  Milicevic further teaches a third step iii) of removing the hollow substrate tube from the vitrified silica layers deposited in step ii) to obtain a deposited tube (page 5, lines 17-19) and a fourth step iv) of collapsing the deposited tube to obtain a deposited core rod, which would comprise of an inner optical cladding layer and an optical core (page 5, line 23, page 21 lines 7-17).  Furthermore, Milicevic teaches the collapsing can be used to form a ‘primary preform’; one of ordinary skill would understand this to mean a preform with a core and at least one cladding which is different from the material of the core (Page 8, lines 23-24). In the alternative: one can consider that the first vitrified layers  (Milicevic page 5, line 15) to be cladding layers and subsequent layers be core layers.  For example, if there are 100 layers then the first 50 can correspond to cladding layers and the final 50 layers form a core (after the collapsing).
Milicevic broadly discloses preparing an [intermediate] cladding layer at the paragraph bridging pages 17-18 which discloses making a fiber with a buried optical cladding. The buried cladding corresponds to the fluorine-doped silica and necessitates additional layers to form the buried cladding.  This fluorine-doped buried/intermediate cladding is provided on the solid rod (primary preform) by means of an “external vapor deposition process”.  However, Milicevic does not mention ‘flame hydrolysis’. Like Milicevic, Gilliland teaches forming a depressed cladding on a core rod, the core rod comprising a core and inner cladding layers. Gilliland teaches the depressed cladding is formed by depositing an intermediate cladding layer followed by an outer cladding layer (col. 6 lines 16-22). Gilliland specifies forming the intermediate cladding layer with flame hydrolysis (col. 8, lines 43-68) which is an external vapor deposition process which deposits glass soot particles. Gilliland at col. 1, lines 21-29 discloses that glass soot deposition on the outside of a starting member is a usual process for making fibers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use flame hydrolysis for Milicevic ‘external vapor deposition’ of the buried cladding because it is a usual mode of depositing glass and since the prior art does not appear to recognize any other external vapor deposition process. Like Milicevic, Gilliland teaches adding a dopant to the intermediate cladding layers, such as fluorine (col. 3 lines 5-10) for form the depressed index cladding layer, which is also known as a buried cladding (col. 3 lines 12-17). Gilliland further teaches drying and consolidating the outer non-vitrified silica layers (col. 3, lines 18-29). This would result in a vitrified fluorine-doped silica cladding layer. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to dry and consolidate the cladding to remove the water (hydroxides) which is an inherent byproduct of hydrolysis and in order to produce a consolidated preform rod.  The combination of Milicevic and Gilliland results in a solid rod comprising an optical core layer formed using inside deposition, surrounded by an optical cladding layer, and an intermediate cladding layer comprising fluorine formed using outside deposition.
Regarding the ratio, Milicevic does not teach the design of the optical fiber with a buried cladding (page 18, lines 5-6). Han teaches a fiber design with a buried (i.e. depressed) cladding. Han recognizes placement of the buried cladding is important for improving bending properties of the optical fiber and suggests improved bending when using a depressed outer cladding located further from the core ([0007], figures 2-3).  Han also teaches the advantages of the fiber design in paragraph [0036].  Table 1 on page 4 of Han discloses embodiments of the advantageous fiber design. Fibers Nos. 3 and 6-10 have depressed cladding placed in a location providing for a C/A value greater than 3.5.  For example, fiber 3 has C/A  = 36.0/8.45 = 4.26.  It would have been obvious to deposit sufficient glass of the appropriate compositions on the Milicevic deposited rod so as to have structure and material composition to create the fiber as disclosed at table 1, such as those having a C/A ratio of greater than 3.5 of Han for the advantages taught by Han at [0036], as well as an improved bending property.  Milicevic (page 12, lines 14-15) teaches supplying the fluorine in a gaseous form. [0031] –[0032] of Han teaches supplying fluorine gas when depositing silica. It would have been obvious to one of ordinary skill in the art at the time of the invention to supply fluorine gas to the reaction gases when creating the buried cladding so as to be able to control the amount of fluorine being doped at a particular location of the cladding: for example, to create the refractive index gradient needed to make the region between b and c of Han’s figure 5.
Milicevic teaches depositing natural silica at page 18, lines 3 as part of an overcladding step. Gilliland teaches a depressed cladding includes an outer cladding layer having a higher refractive index than the inner depressed index clad layer (col. 3 lines 12-17), wherein the outer cladding is built up to sufficient thickness (col. 3 lines 18-20). Jourdier teaches that it is too expensive to deposit the outer cladding by using synthetic silica or silica soot and that natural silica can be deposited to make the outermost cladding ([0007]), wherein deposition can occur by grains of natural silica are deposited by gravity from a feed pipe which is moved in translation parallel to the primary preform ([0013]). Gonnet also teaches an overcladding process for increasing the diameter of the primary preform to enable a fiber to be drawn therefrom, wherein the overcladding process comprises depositing grains of natural silica by gravity at a rate of 0.5-6 kg/h (8.3 g/min-100 g/min) from a feed pipe and melting the silica grains in an outer deposition zone to produce an outer cladding whereby a preform is obtained ([0056], [0061], [0067], figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to deposit and melt natural silica particles at a rate of 0.5-6 kg/h to form the outer cladding of the Milicevic, Gilliland, and Han fiber preform so as to reduce the cost of making the preform – as compared to synthesizing silica/soot, as taught by Gonnet and Jourdier.  For example, the cladding disclosed at [0027] of  Han.  
Gonnet teaches the natural silica grains used for forming the outer cladding layer should be purified by remove impurities because impurities can interfere with the performance of the optical fiber glass structure, such as attenuation values ([0010]-[0011], [0020]). Gonnet specifies values for impurities such as alkali elements, but is silent regarding iron. Saito provides a list of impurities that can be found in synthetic silica grains and in natural silica grains in Table 1.  As can be seen in the table, the natural silica grains can be expected to have relative low concentration of alkali elements, similar to Gonnet, as well as a low iron concentration, i.e. 0.4ppm. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for natural silica grains having low impurities level to prevent disturbing optical properties of the optical fiber, such as attenuation values, wherein a high purity natural silica grain can be expected to have low alkali impurities as well as low iron impurities, such as 0.4ppm, as taught by Saito. 
 Orcel teaches an optical fiber preform also comprising a similar structure as Milicevic, Gilliland, and Han, the preform comprising a core, inner cladding, depressed cladding (intermediate cladding) and outer cladding layers (first summary paragraph on page 2). Also similar to Milicevic and Gonnet, Orcel teaches using natural silica grains for depositing an outer cladding layer on the preform (passage bridging page 2 and 3). Orcel teaches while using natural silica helps reduce cost, it can cause in sudden changes in refractive index between the tube (depressed cladding layer) and outer cladding layer, results in undesired optical effects and a stress (top three passages on page 3, 2nd passage on page 4). Thus, Orcel recommends the refractive index difference between depressed cladding layer (“doped deposition tube”) and the outer cladding layer (made with natural silica) should be in the range of 0.25 x 10-3 to 1.5 x 10-3 (2nd passage under summary on page 2).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a refractive index difference between depressed cladding layer (intermediate cladding) and the outer cladding layer to be in the range of 0.25 x 10-3 to 1.5 x 10-3 in the optical fiber preform of Milicevic, Gilliland, Han and Gonnet, so as to prevent undesirable optical effects, such as loss due to micro-curvature and affected cut-off wavelength, as taught by Orcel.  
Regarding claim 2: Milicevic and Han do not disclose the amount of fluorine.  It would have been obvious to perform routine experimentation to determine the amount of fluorine needed to get the desired effect from fluorine.  See [0024] of Han.
Regarding claim 3: Han discloses the gases at [0032].  As does Milicevic at page 12.
Regarding claim 4: see table 1 on page 4 of Han. Fiber No. 3 c/a = 36.0/8.45 = 4.26.  
Regarding claims 5, 20 and 21: Milicevic teaches a gaseous silicon precursor, such as SiCl4, at page 12, line 3. 
Regarding claim 6, Han further teaches the core preform comprising a vitrified inner cladding layer and a vitrified core layer ([0010], [0022]), wherein the core layer is fluorine-doped silica with a refractive index difference of -0.10 % (0.001) as can be seen in different examples in table 1 on page 4 of Han.
Regarding claim 7, Jourdier and Gonnet teach using a plasma flame to deposit the natural silica ([0013], [0061], respectively).
Regarding claim 12, Milicevic further teaches drawing the preform to obtain an optical fiber (page 18 lines 7-9), wherein the fiber would comprise of an optical core, an inner cladding, an intermediate cladding, and an outer cladding.
Regarding claims 13-16, Han presents several examples in table 1 on page 4, such as fiber no. 4, 6, 8, 9, and 10, that meets the claim limitations.
Regarding claim 17, Han teaches the fibers are single mode optical fiber (title).
Regarding claim 18: see table 1 on page 4 of Han. Fiber No. 6. One can consider the fiber to have the diameters as claimed because one would expect no clear boundaries for the layers/diameters. One of ordinary skill would understand that the dopants would necessarily diffuse in accordance with Fick’s laws of diffusions, thus the sharp boundaries suggested in Han figure 5 are theoretical in nature.  For example, if the transition between two layers is 1 micron thick, one could consider the diameter to correspond to the greatest dimension of the transition, the smallest dimension of the transition, or the midpoint of the transition. 
  Furthermore, one would expect the fiber (many kilometers in length) would have variation in diameters.  
Regarding claim 19, Milicevic teaches the fluorine comprising gas includes SF6 (page 12 lines 11-15). Han also teaches the fluorine comprising gas includes SF6 or C2F6 ([0032]).
Regarding claim 22, see figure 5 and the associated text of Han: “a” corresponds to the claimed optical core layer; “ b” corresponds to the inner optical cladding layer; “c” corresponds to the intermediate (i.e. buried/depressed) cladding layer.
Regarding claim 23, as mentioned above, Han recognizes placement of the buried cladding (intermediate cladding) is important for improving bending properties of the optical fiber ([0007], figures 2-3). Han further teaches a depressed cladding layer (intermediate cladding) placed in the outer cladding area prevents an increase in attenuation ([0007]), wherein attenuation at a wavelength of 1550nm is measured ([0029]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the depressed cladding placed in a location providing for a C/A value greater than 3.5, as suggested by Han, to provide for an optical fiber having attenuation that does not increase at a wavelength of 1550 nanometers.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Milicevic (WO 2015/002530), Han (2011/0058780), Gilliland (4810276), Jourdier (2005/0262876), Gonnet et al. (2016/0185649), Saito et al. (JP H05117092 machine translation provided), and Orcel et al. (CN 1223533 machine translation provided) as applied to claim 1 above, and further in view of Walczak (2003/0221459) and Inoue (2016/0214884). Gilliland teaches drying with a chlorine comprising gas (col. 3 lines 26-27), but doesn’t specify drying in an atmosphere comprising a fluorine comprising gas. Walczak teaches simultaneously drying and doping a soot preform with fluorine at a temperature ranging from 1000°C to 1350°C by exposing the soot preform ([0041]) to an atmosphere containing a fluorine comprising gas and a chlorine comprising gas ([0016], [0052]-[0053], [0058]-[0059]). Walczak further teaches consolidating the doped preform at a temperature of 1300-1600°C ([0072]). Inoue also teaches doping a porous glass preform with fluorine by exposing a soot preform to an atmosphere containing fluorine comprising gas, wherein the fluorine containing gas in the atmosphere can be 0.1% by volume ([0017], [0012]-[0013], [0019]). Inoue teaches this provides for a depressed index clad layer in an optical fiber that has reduced the ratio of light quantity leaking when the fiber is subjected to bending. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar dehydration and doping step in an atmosphere comprising 0.1% fluorine by volume, as it provides for fluorine doping of the preform, from which an optical fiber having reduced the ratio of light quantity leaking when the fiber is subjected to bending can be provided.
Response to Arguments
Applicant's arguments filed August 22. 2022 have been fully considered. 
Applicant argues the refractive index difference disclosed in Han is much larger than the difference recited in claim 1. More specifically, difference in refractive index value of at 2.9 x 10-3 is suggested.  Applicant also argues Han employs a pure silica glass substrate tube for the outer cladding and not natural silica. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Han was not relied upon to teach a difference in refractive index between the intermediate cladding layer and the outer cladding layer. Instead, Han’s teaching of a ratio of diameter of the intermediate cladding layer to the diameter of the core was relied upon. Han does provide for a singular example of refractive index difference values; but this does not constitute a teaching away from the claimed value in claim 1 because Han does not discredit or criticize the difference claimed. In fact, Orcel teaches it is ideal to have a difference in refractive index between the intermediate layer and the outer cladding layer of 0.25 x 10-3 to 1.5 x 10-3, so as to prevent undesirable optical effects, such as loss from micro-curvature.  Additionally, applicant’s argument regarding the method of Han for making the optical fiber preform using a substrate tube is not persuasive because it still suggests a C/A ratio of at least than 3.5 and Milicevic and Gonnet teach producing an outer cladding layer with natural silica. Applicant argues that the C/A ratio was cherry picked from table 1 of Han. When 6 out of the 10 examples of Han meets the claimed ratio of 3.5 or higher, the examples cited in the rejection are not considered cherry picked. Applicant also argues the C/A ratio of Han are bound to the corresponding refractive indices for Han’s depressed cladding. It is not clear how this assertion was determined. Applicant has failed to provide any evidence or support for why the C/A ratio is bound to the corresponding refractive indices. Instead the C/A ratio suggests where the depressed cladding layer (intermediate layer) is located within the preform, i.e. how far away the depressed cladding layer is located from the core. Whereas the refractive index of the depressed cladding layer is just a value and is dependent on the doping concentration within the depressed cladding layer and not a location within the preform. Thus, the “where” and the “what” are not bound.  “Where the depressed cladding layer is located” is not bound to “what the value of the index is”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUEENIE S DEHGHAN/           Primary Examiner, Art Unit 1741